DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, 7, 8, and 10-17 are currently pending. Claims 6 and 9 have been canceled. Claims 4, 5, 7, 11, 15, and 16 are withdrawn from further consideration. 

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. Applicant submits that the cited art, Holt (US Patent Publication 20130331896), fails to disclose or suggest “the elastic connecting member is configured to be disposed in a transverse hole within a skull diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skull bone window, and the elastic connecting member penetrates through the concentric bone ring to connect the skull bone plate to the skull bone window.” Applicant requests the examiner to address the following questions:
1) What is disclosed in Holt that constitutes a screw that is configured to be fixedly connected to a skull bone window;
2) What is disclosed in Holt that constitutes the other screw that is configured to be fixedly connected to a skull bone plate;
3) What is disclosed in Holt that constitutes a transverse hole within a skull diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skull bone window; and
4) What is disclosed in Holt that constitutes an elastic member that penetrates through the concentric bone ring to connect the skull bone plate to the skull bone window.
In response to applicant's argument that Holt fails to disclose the elastic connecting member is configured to be disposed in a transverse hole within a skull diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skull bone window, and the elastic connecting member penetrates through the concentric bone ring to connect the skull bone plate to the skull bone window, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, Holt discloses the positively recited structure , i.e., elastic connecting member 115, Fig.7, which is capable of being disposed in a transverse hole within a skill diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skill bone window. Since Holt’s elastic connecting member spans across bone and engages with screws that are fixedly inserted into bone, then it meets the intended use. The following claim features: a skull diploe; skull bone plate; concentric bone ring; and the skull bone window are interpreted as not being positively recited. Therefore, Holt does not have to explicit or inherently disclose said features. The newly amended limitation, “the elastic connecting member penetrates through the concentric bone ring to connect the skull bone plate to the skull bone window” is interpreted as the elastic connecting member is capable of penetrating through the concentric bone ring to connect the skull bone plate to the skull bone window. 
The following are the examiner’s response to applicant’s questions:
1) What is disclosed in Holt that constitutes a screw that is configured to be fixedly connected to a skull bone window? Holt discloses a screw (122, Figure 7) capable of being fixedly connected to a skull bone window. Holt is not required to disclose a skull bone window to meet the claim limitation. However, Holt discloses screws specifically designed to be inserted into bone.
2) What is disclosed in Holt that constitutes the other screw that is configured to be fixedly connected to a skull bone plate? Holt discloses another screw (110, Figure 7) capable of being fixedly connected to a skull bone window. Holt is not required to disclose a skull bone window to meet the claim limitation. However, Holt discloses screws specifically designed to be inserted into bone.
3) What is disclosed in Holt that constitutes a transverse hole within a skull diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skull bone window? Holt does not disclose a transverse hole within a skull diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skull bone window. The claims do not positively recite a transverse hole, skull diploe, concentric bone ring, and a skull bone window. Furthermore, positively reciting human organism subject matter, i.e., anatomy of a skull, is a 35 USC § 101 issue.
4) What is disclosed in Holt that constitutes an elastic member that penetrates through the concentric bone ring to connect the skull bone plate to the skull bone window? Holt discloses an elastic member (115, Figure 7) that is capable of penetrating through the concentric bone ring to connect the skull bone plate to the skull bone window. The claims do not positively recite a transverse hole, skull diploe, concentric bone ring, and a skull window. Therefore, Holt does not have to disclose said features to meet the claim limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt (US Patent Publication 2013/0331896).
Regarding claim 1, Holt discloses a connector (see Figure 7), comprising two screws (122 and 110, Figure 7) and an elastic connecting member (115, Figure 7) connected between the two screws (Figure 7), wherein two ends of the elastic connecting member are respectively connected to the two screws (see Figure 7), one screw is capable of being fixedly connected to a bone window, the other screw is capable of being fixedly connected to a bone plate, and the elastic connecting member is capable of being disposed in a transverse hole within a skull diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skull bone window, and the elastic member connecting member is capable of penetrating through the concentric bone ring to connect the skull bone plate to the skull window. 
Regarding claim 2, Holt discloses the connector according to claim 1, wherein the screw comprises an external screw (portion 122) with a hollow inside (see Figure 1) and an internal screw (140, Figure 1) with external threads on the outside, a hollow part of the external screw is provided with internal threads (124, Figure 1), the internal screw is in threaded connection with the hollow part of the external screw, and the end of the elastic connecting member passes through the hollow part of the external screw and is clamped between the internal screw and the external screw (see Figure 11).
Regarding claim 3, Holt discloses the connector according to claim 2, wherein the external screw is a cancellous screw (as seen in Figure 8, 122 is inserted into bone).
Regarding claim 12, Holt discloses the connector according to claim 2, wherein the external screw is a cancellous screw (as seen in Figure 8, 122 is inserted into bone).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US Patent Publication 2013/0331896) and Khanna (US Patent Publication 2012/0184999). 
Regarding claims 8, 10, 13, 14, and 17, Holt fails to disclose wherein the elastic connecting member is an elastic silicone band, an elastic rubber band, or a spring.
However, Khanna teaches a fixation device for a decompressive craniotomy comprising an elastic connecting member (39) used between two heads (35 and 36). The member (39) can be a spring, elastomeric band, or cord; the elastomer material can be made out of rubber, rubber derivative, silicone, or any elastic biocompatible material (paragraphs 0142 and 0187).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the elastic connecting member of Holt as a spring elastomeric band, or cord as taught by Khanna in order to expand or retract to allow for inward or outward movement of the device its attached to (paragraph 0143). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (US Patent Publication 2013/0331896) and Khanna (US Patent Publication 2012/0184999), further in view of Sengupta et al. (US Patent Publication 2006/0240533), hereinafter “Sengupta”.
Regarding claim 10, the modified Holt’s connector fails to disclose wherein the elastic connecting member is a spring made of a stainless-steel wire or a titanium alloy wire. 
However, Sengupta teaches an elastic connecting member spring (18, 22, and 24) made from titanium or stainless-steel wire (paragraph 0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the elastic connecting member of Holt as a spring member made from titanium or stainless-steel wire as taught by Sengupta in order to provide a well-known material with sufficient tensile strength to be used in orthopedic procedures (paragraph 0047).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached on Monday to Friday (8am to 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775